IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


AASIM SEHBAI, M.D.,                      : No. 731 MAL 2017
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
BUREAU OF PROFESSIONAL AND               :
OCCUPATIONAL AFFAIRS, STATE              :
BOARD OF MEDICINE,                       :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of April, 2018, the Petition for Allowance of Appeal is

DENIED.